— Appeal from order, Supreme Court, New York County (Milton Tingling, J.), entered July 25, 2013, which, to the extent appealed from as limited by the briefs, denied defendants’ cross motion for a pretrial hearing, unanimously dismissed, without costs.
An evidentiary ruling made before trial is generally reviewable only in connection with the appeal from the judgment rendered after trial (see Santos v Nicolas, 65 AD3d 941 [1st Dept 2009]; Rivera v New York Health & Hosps. Corp. [Bellevue *561Hosp. Ctr. & Gouverneur Diagnostic & Treatment Ctr.], 38 AD3d 476 [1st Dept 2007]). Accordingly, no appeal lies from the order which denied defendants’ motion seeking a Frye hearing (see Frye v United States, 293 F 1013 [DC Cir 1923]) concerning plaintiffs’ proposed expert testimony (see Rodriguez v Ford Motor Co., 17 AD3d 159, 160 [1st Dept 2005]). Concur — Friedman, J.E, Sweeny, Andrias, Gische and Clark, JJ.